Citation Nr: 0209724	
Decision Date: 08/13/02    Archive Date: 08/21/02	

DOCKET NO.  99-03 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an extension of a temporary total convalescent 
rating under 38 C.F.R. § 4.30 (2001) in excess of the period 
of January 22, 1998, to June 30, 1998.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military service from September 1969 
to April 1971.  He was separated prior to the expiration of 
his enlistment for cause with a general discharge, under 
honorable conditions.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which granted the veteran a temporary 
total convalescent rating following arthroscopic surgery for 
his left ankle disability from January 22, 1998, (the date of 
surgery) through March 1, 1998.  The veteran's left ankle 
disability, characterized as internal derangement, residual 
of injury, postoperative, with degenerative changes, had been 
evaluated as 20 percent disabling from April 1995, and this 
20 percent evaluation was reestablished following the period 
of the two-month temporary total convalescent rating.  The 
claims folder was subsequently transferred to the Waco, 
Texas, RO.

During the pendency of this appeal, the veteran was granted 
service connection for post-traumatic stress disorder (PTSD) 
"with personality disorders," with a 70 percent evaluation 
effective from July 1997.  Thereafter, the veteran was 
granted entitlement to a total rating based on 
unemployability due to service-connected disability (TDIU) 
effective from November 1997, the date of the veteran's claim 
for TDIU.  Accordingly, the veteran has been in receipt of a 
100 percent evaluation, based on unemployability, effective 
from November 1997 and thereafter, including all periods of 
time covered by the veteran's appeal for an extension of his 
entitlement to a temporary total rating for convalescence 
following arthroscopic left ankle surgery in January 1998.  

Additionally, after the veteran submitted a private treating 
physician's October 2000 statement indicating that the 
veteran's January 1998 left ankle surgery rendered him unable 
to work for 5 1/2 months, the RO, in December 2000, granted 
an extension of the veteran's previously allowed temporary 
total rating for convalescence from March 1, 1998, to June 
30, 1998, for a convalescent period totaling 5 1/2 months.  
However, because the provisions of 38 C.F.R. § 4.30 
theoretically provide for convalescent ratings in excess of 5 
1/2 months, and because the veteran has not withdrawn his 
appeal on this issue, the appeal continues.

Finally, during the pendency of this appeal, the veteran has 
submitted numerous lengthy written statements with various 
attachments in support of his pending appeal.  While much of 
this information was not directly relevant to the veteran's 
pending claim for an extension of a temporary total 
convalescent rating, and while it is not entirely clear, it 
appears that the veteran wishes to pursue a claim for an 
evaluation in excess of 20 percent for his service-connected 
left ankle disability, the 20 percent evaluation having been 
reestablished following the veteran's 5 1/2-month period of a 
temporary total rating for convalescence.  This matter is 
referred back to the RO, which should determine whether it is 
indeed the veteran's intention to pursue a claim for an 
increased evaluation in excess of 20 percent for his left 
ankle disability in light of his current 100 percent 
compensation rating based on individual unemployability, 
which has been in effect since November 1, 1997.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.

2.  The veteran underwent arthroscopic surgery for his 
service-connected left ankle disability on January 22, 1998, 
and competent medical evidence revealed that he would 
thereafter be unable to perform any form of work for 5 1/2 
months (through approximately the end of June 1998), but no 
competent clinical evidence reveals that this left ankle 
surgery thereafter resulted in severe postoperative residuals 
such as incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of a major joint, 
application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches beyond the June 30, 1998, period of 
convalescence previously assigned.  


CONCLUSION OF LAW

Entitlement to an extension of a temporary total convalescent 
rating for the veteran's service-connected, postoperative 
left ankle disability beyond the period of January 22, 1998, 
to June 30, 1998, is not warranted.  38 U.S.C.A. § 5102, 
5103, 5103A, 5107 (West 1991); 38 C.F.R. § 4.30 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matter:  During the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) and regulations 
implementing that act became effective.  This liberalizing 
legislation is applicable to the veteran's claim.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  The VCAA provides 
that VA will make reasonable efforts to assist claimants in 
obtaining evidence necessary to substantiate claims and 
requires VA to notify claimants and representatives of the 
evidence necessary to substantiate claims.  A review of the 
claims folder reveals that the RO clearly informed the 
veteran of the evidence necessary to substantiate his pending 
claim for an extension of a temporary total evaluation.  
Indeed, after discussing the evidence necessary to 
substantiate his claim in a personal hearing at the RO, the 
veteran subsequently obtained and submitted a statement from 
his private treating physician which directly resulted in the 
RO allowing an additional four months of a temporary total 
convalescent rating to the veteran's benefit.  The RO clearly 
offered to assist the veteran in collecting any evidence 
which he might identify.  All known available evidence has 
been collected for review, the veteran has availed himself of 
the opportunity of submitting any additional evidence or 
argument in support of his claim.  There is no indication of 
any additional relevant evidence that has not been collected 
for review.  The RO considered all of the relevant evidence 
and applicable law and regulations.  All development 
necessary under VCAA has been completed.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107.  

Law and Regulation:  A total disability rating (100 percent) 
will be assigned without regard to other provisions of the 
rating schedule, when it is established by a report at 
hospital discharge (regular discharge or release to non-bed 
care) or outpatient release, that entitlement is warranted 
under three situations.  Such temporary total rating will be 
effective the date of hospital admission or outpatient 
treatment and continuing for a period of one, two, or three 
months from the first day of the month following such 
hospital discharge or outpatient release.  Such total ratings 
will be followed by appropriate scheduler evaluations.  
38 C.F.R. § 4.30.

Temporary total convalescent evaluations will be assigned if 
treatment for a service-connected disability resulted in:  
(1)  Surgery necessitating at least one month of 
convalescence; (2) surgery with severe postoperative 
residuals such as incompletely healed surgical wounds, stumps 
of recent amputations, therapeutic immobilization of one 
major joint or more, application of a body cast, or the 
necessity for regular confinement, or the necessity for 
continued use of a wheelchair or crutches (regular weight-
bearing prohibited); or (3) immobilization by cast, without 
surgery, of one major joint or more.  A total rating under 
this section will require full justification and may be 
extended by 1, 2, or 3 months beyond the initial three months 
or 1 or more months up to 6 months beyond the initial six-
month period.  38 C.F.R. § 4.30.  

Analysis:  Historically, the veteran was granted service 
connection for a left ankle disability characterized as 
internal derangement, residuals of injury, postoperative, 
with degenerative changes, with a 20 percent evaluation from 
April 1995.  This was the highest scheduler evaluation 
assignable for marked limitation of motion.  Thereafter, the 
veteran underwent arthroscopic surgery on one or more 
occasions.  Following such surgery in December 1994, the RO 
granted the veteran a three-month period of a temporary total 
convalescent rating through the end of March 1995.  
The veteran again had arthroscopic left ankle surgery on 
January 22, 1998.  The operative report from Doctors Hospital 
noted internal ankle derangement and severe hypertrophic 
synovitis of the left ankle joint.  Two stab incisions were 
created and all hypertrophic synovitis was resected to an 
appropriate level, and the ankle joint was irrigated.  The 
incisions were stitched and in all respects the surgery 
appears to have been completed without negative incident.  A 
treatment record the following month in February 1998 stated 
that the veteran could return to "sedentary" work.  

The RO considered this evidence and, in April 1998, issued a 
rating decision granting the veteran a temporary total 
convalescent rating of 100 percent effective from January 22, 
1998, the date of surgery, through March 1, 1998.  The 
following month, the veteran submitted a lengthy written 
statement which the RO accepted as a notice of disagreement 
with its most recent rating decision.

In June 1998, the veteran was provided a VA orthopedic 
examination.  This examination discussed the veteran's 
history of left ankle disability and noted the veteran's 
current complaints of swelling and pain.  The veteran was 5 
foot 9 inches tall and weighed 302 pounds.  He undressed and 
dressed without assistance.  He favored the left leg when 
walking.  The left ankle had plantar flexion to 20 degrees 
(of 45 degrees maximum) and dorsiflexion of 5 degrees 
(through 20 degrees maximum).  See 38 C.F.R. § 4.71, Plate 
II.  The right ankle was 27 centimeters in circumference and 
the left was 29 centimeters.  X-ray studies revealed minimal 
arthritic changes of the right ankle and the (postoperative) 
left ankle was within satisfactory limits.  The diagnosis was 
traumatic arthritis of the left ankle with limited mobility, 
instability and pain.  

Pursuant to other claims, during the pendency of this appeal, 
in February 1999, the RO granted service connection for PTSD 
with a 70 percent evaluation effective from July 1997.  In 
October 1999, the RO granted the veteran entitlement to TDIU 
effective from the date of his claim therefor in November 
1997.  In the same rating action, the RO also granted the 
veteran entitlement to special monthly compensation under 
38 U.S.C.A. § 1114(s) because, during the period of his 
temporary total rating for convalescence, he then had a 
single disorder rated at 100 percent and additional service-
connected disability of PTSD ratable at or above 60 percent.  

In August 2000, the veteran testified at a hearing at the RO.  
At that time, he indicated that he had had three separate 
arthroscopic surgeries for his service-connected left ankle 
and that each surgery was essentially identical.  He 
complained that he had received three months of a temporary 
total convalescent rating at the prior two but only two 
months for the most recent surgery in January 1998.  The 
veteran said he realized that a private physician wrote that 
he could return to sedentary work in February 1998, but the 
fact was that the veteran had no sedentary work available to 
him and was unable to return to his ordinary employment.  The 
veteran was asked whether he might obtain a statement from 
his private physician relevant to his pending claim for an 
extension of a temporary total convalescent rating, he said 
that he could and the hearing officer granted him 60 days for 
such purpose.  

In October 2000, the veteran submitted a statement from his 
private treating physician who had conducted the arthroscopic 
right ankle surgery in January 1998.  This physician wrote 
that because of pain and swelling in the veteran's left ankle 
after surgery "he was unable to perform any type of work for 
5 1/2 months."  During that time, the veteran received 
Medrol Dose Pak, Naprosyn, home physical therapy, which 
consisted of range of motion exercises, and injection 
therapy.  These treatments helped but his healing was slow.  
He concluded that the veteran "was unable to work any 
position from the date of his surgery, January 22, 1998, 
through June 29, 1998.

In consideration of this competent clinical evidence, the RO 
thereafter granted the veteran an extension in his previously 
allowed temporary total convalescent rating, consistent with 
his private physician's October 2000 statement, that extended 
from January 22, 1998, through June 30, 1998.  The RO also 
extended the veteran's entitlement to special monthly 
compensation under 38 U.S.C.A. § 1114(s) for an equal period 
of time.  

In prosecuting his appeal regarding the length of his 
temporary total convalescent rating, the veteran often argued 
that he had been provided three months temporary total rating 
in the past and that the two month temporary total rating 
initially assigned was therefore unfair.  However, consistent 
with the veteran's private treating physician's statement of 
October 2000, the RO, based upon this competent clinical 
evidence, granted the veteran an extension in his temporary 
total convalescent rating through the end of June 1998.  This 
constituted a temporary total convalescent rating of nearly 
six months to which the RO added entitlement to special 
monthly compensation under 38 U.S.C.A. § 1114(s).  

However, there is no competent evidence supporting the award 
of a temporary total convalescent rating beyond the end of 
June 1998.  The VA orthopedic examination completed in early 
June 1998, while revealing that the veteran's ankle had 
limited mobility, instability and pain, did not indicate the 
veteran had the type of postoperative residuals consistent 
with an award of a continued temporary total convalescent 
rating as identified in 38 C.F.R. § 4.30.  Specifically, he 
was not shown to have incompletely healed surgical wounds, 
stumps of recent amputations, therapeutic immobilization of 
one or more major joints, application of a body cast, the 
necessity for house confinement, or the necessity for 
continued use of a wheelchair or crutches with regular weight 
bearing prohibited.  While this physician did indicate that 
the veteran's left ankle in combination with his remarkable 
obesity made him unable to obtain productive employment, it 
must be remembered that the veteran had, at this time, 
already been in receipt of a total rating based on 
unemployability effective from November 1997, some eight 
months prior to the expiration of the veteran's temporary 
total rating for convalescence, which was not only based upon 
the ankle disability but also the veteran's service-connected 
post-traumatic stress disorder.  Under all the circumstances 
of this case, the Board can find no basis in fact or in law 
to allow an extension of the temporary total convalescent 
rating beyond its currently assigned termination date of June 
30, 1998.  

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim for an 
extension of a temporary total convalescent rating in 
accordance with 38 C.F.R. § 4.30, for the veteran's service-
connected left ankle disability, beyond June 30, 1998.  Thus, 
the claim must be denied.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application in the instant case.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to an extension of a temporary total convalescent 
rating in accordance with 38 C.F.R. § 4.30 (2001) for the 
veteran's service-connected left ankle disability beyond 
June 30, 1998, is denied.


		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

